DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following office action is a responsive to the reply filed, 12/30/20.
The reply filed 12/30/20 affects the application 16/582,657 as follows:
1.      Claims 20, 21, 27 have been amended. New claims 58 has been added.  Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112, first paragraph of the office action mailed 07/24/20. Also, Applicant’s amendments and arguments have overcome the rejection made under 35 U.S.C. 103(a) by applying Cornelli et al. and Kim et al. references. The rejections of the office action mailed 07/24/20 have been modified as necessitated by Applicant’s amendments. Claims 20, 21, 25-29, 42-44, 47-58, the invention of Group II are prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 20, 21, 25-29, 42-44, 47-58 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,034,834 B2 are drawn to a method for the treatment of a viral infection in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a lysine in a single dose range of from about 1,000 mg to about 5,000 mg, an ascorbic compound, a flavonoid glycoside comprising hesperidin and rutin, a threonine, a taurine and a pyridoxine; wherein the viral infection is an influenza A virus infection. The claims of the patent are also drawn to a method for the treatment of a viral infection in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising a lysine in a single dose range of from about 1,000 mg to about 5,000 mg, an ascorbic compound, a flavonoid glycoside comprising hesperidin and rutin, a threonine, a taurine and a pyridoxine; wherein the viral infection is an influenza A virus infection.  
The claims of the patent are also drawn to a method of reducing viral replication in a cell comprising treating a virus-infected cell with a therapeutically effective amount of a composition comprising a lysine, wherein the lysine is in a single dose range of from about 1,000 mg to about 5,000 mg, an ascorbic compound, a flavonoid glycoside comprising hesperidin and rutin, a threonine, a taurine and a pyridoxine; wherein the virus-infected cell is infected with an influenza A virus.
The claims of the instant application are drawn to a method of decreasing viral activity or reducing viral replication in a virus-infected cell comprising treating the virus-infected cell with 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 21, 25-29, 42, 43, 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saloum (US 2008/0038367; of record).
Claim 20 is drawn to a method of decreasing viral activity or reducing viral replication in a virus-infected cell comprising treating the virus-infected cell with a therapeutically effective amount of a composition comprising a lysine, an ascorbic compound, a flavonoid glycoside comprising hesperidin, a threonine, a taurine, and a pyridoxine, wherein the virus-infected cell is an influenza vims, herpes simplex virus infection, herpes virus infection, or a non-polio enterovirus infected cell.  Claims 21, 25-29, 42 are drawn to said method having specific lysine, specific ascorbic compound, specific flavonoid glycoside, specific ratio mixture of hesperidin and rutin, specific pyridoxine, further comprising taurine, specific components and specific influenza virus infection. 

The difference between Applicant’s claimed method and the method taught by Saloum is that Saloum does not recite a specific composition, per se.  However, Saloum suggests that a composition that reads on the claimed invention can be used to treat viral infection (reduce viral replication in a cell).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum, in order to use them to treat viral infection such as influenza virus or non-polio enterovirus infection and AIDS.
.  

Claims 44-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saloum as applied above in claim 20 and further in view of Lane (US 20070160591 A1; of record).  
The difference between Applicant’s claimed method and the method taught by Saloum is that Saloum does not recite the weight ratios in grams of the specific components in composition, per se.  
Lane discloses that lysine can be administered in a composition or nutritional supplement daily in an amount or dosage of about 125 to 5000 mg, and also disclose ascorbic acid (vitamin C) in an amount or dosage of about 500 to 10,000 mg (see page 2, paragraph [0013] to [0014]; see also page 3, Table IIA and IIB, and Examples and claims.  Furthermore, Lane discloses that his composition or supplements may be administered to any person in need of nutritional supplementation (see page 1, paragraph [0003]).
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum, and to use different amounts, weight ratios  of the compounds disclosed by Saloum in the composition such as in grams or percentages of 
One having ordinary skill in the art would have been motivated, to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum having different amounts, weight ratios of the compounds disclosed by Saloum in the composition such as in grams or percentages of lysine and ascorbic acid as disclosed by Lane, based on factors such as the severity of the viral replication or condition, with a reasonable expectation that the composition would treat viral infection and AIDS.  Therefore one skilled in the art would have been motivated to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum having different amounts, weight ratios of the compounds disclosed by Saloum in the composition such as in grams or percentages of lysine and ascorbic acid as disclosed by Lane, based on factors such as the severity of the viral replication or condition, in order to use them to treat viral infection such as influenza virus or non-polio enterovirus infection and AIDS.  
It should be noted that the preparation of specific amounts, quantities, ratios or percentages of the components of the composition depends on factors such as the severity and type of the viral infection, condition or disease. 
Response to Arguments
Applicant's arguments with respect to claims 20, 21, 25-29, 42-44, 47-58 have been considered but are not found convincing.
The Applicant argues that Saloum makes a single reference to potential antiviral activity, and only with respect to flavonoids: In addition, a great number of plant medicines contain 
However, it does not matter whether or not Saloum makes a single reference to antiviral activity. More importantly, Saloum discloses a nutritional supplement composition and a method for preparing said composition (see abstract).  Furthermore, Saloum discloses a method for creating a nutrient supplement drink composition comprising the a carrier liquid, a flower distillate, and at least one herbal extract component, and optionally including an additional ingredient selected from the group consisting of a second herbal extract component, a nutrient, a flavoring agent, a preservative, a coloring agent, a second carrier agent, and combinations thereof (see abstract).  Also, Saloum discloses the herbal nutritional supplement drink may comprise vitamin C (an ascorbic compound), pyridoxine, lysine, threonine (see page 5, paragraph [0039]).  In addition, Saloum discloses that rutin can be used in his supplement drink composition (see page 6, paragraph [0039]).   Saloum discloses that derivatives of vitamins such as calcium ascorbate and pyridoxine hydrochloride can be used (see page 9, paragraph [0075]).  Furthermore, Saloum discloses that his composition can comprise taurine (see page 5, paragraph [0047]).  Also, Saloum discloses that rutin, hesperidin and naringin can be used (page 8, paragraph [0069]).  Furthermore, Saloum discloses that their composition can be used to treat viral infection (which includes influenza virus and non-polio enterovirus infection) and AIDS (see page 2, paragraph [0011]).  Moreover, it is important to note that Applicants claimed 
In addition, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983). Above all, as set forth in the rejection in the above rejection, one having ordinary skill in the art would have been motivated, to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum with a reasonable expectation that the composition would treat viral infection and AIDS.  Therefore one skilled in the art would have been motivated to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum, in order to use them to treat viral infection such as influenza virus or non-polio enterovirus infection and AIDS. 
	The Applicant argues that with respect to claim 20, Saloum does not teach or suggest a method decreasing viral activity or reducing viral replication in a virus-infected cell comprising treating the virus-infected cell, with a therapeutically effective amount of a composition comprising a lysine, an ascorbic compound, a flavonoid glycoside, a threonine, and a pyridoxine, where the cell is infected with an influenza vims or a non-polio-enterovirus. Saloum makes a 
However, Saloum discloses a nutritional supplement composition and a method for preparing said composition (see abstract).  Furthermore, Saloum discloses a method for creating a nutrient supplement drink composition comprising the a carrier liquid, a flower distillate, and at least one herbal extract component, and optionally including an additional ingredient selected from the group consisting of a second herbal extract component, a nutrient, a flavoring agent, a preservative, a coloring agent, a second carrier agent, and combinations thereof (see abstract).  Also, Saloum discloses the herbal nutritional supplement drink may comprise vitamin C (an ascorbic compound), pyridoxine, lysine, threonine (see page 5, paragraph [0039]).  In addition, Saloum discloses that rutin can be used in his supplement drink composition (see page 6, paragraph [0039]).   Saloum discloses that derivatives of vitamins such as calcium ascorbate and pyridoxine hydrochloride can be used (see page 9, paragraph [0075]).  Furthermore, Saloum discloses that his composition can comprise taurine (see page 5, paragraph [0047]).  Also, Saloum discloses that rutin, hesperidin and naringin can be used (page 8, paragraph [0069]).  Furthermore, Saloum discloses that their composition can be used to treat viral infection (which includes influenza virus and non-polio enterovirus infection) and AIDS (see page 2, paragraph [0011]).  Moreover, it is important to note that Applicants claimed composition comprises lysine, an ascorbic compound, a flavonoid glycoside comprising hesperidin, a threonine, a taurine, and a pyridoxine and does not excludes other compounds, substances, ingredients or components. In addition, it should be noted that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of 
The Applicant argues that the amended claims are patentable over Saloum because the claimed composition comprising a lysine, an ascorbic compound, a flavonoid glycoside, a threonine and a pyridoxine has been found to be surprisingly effective at inhibition of influenza A and neuraminidase expression in vitro when compared to other dietary supplement formulations, including those containing flavonoid glycosides, as well as oseltamivir. Para, 20.
However, it should be noted that the comparison has not been made with respect to the prior art relied upon.  Unless comparison is made with disclosure identical (not similar) with that of the reference, affidavits or declarations comparing applicant's results with those of the prior art have no probative value.  Blanchard v. Ooms, 153 F.2d 651, 68 U.S.P.Q. 314 (D.C. App. 1946).  In re Tatincloux, 228 F.2d 238, 108 U.S.P.Q. 125 (C.C.P.A. 1955).  Also, if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side date demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie 
The Applicant argues that for example, the composition of claim 1 is surprisingly effective at inhibiting and preventing viral infection in vitro. For example, instant Example 10 was performed to determine the relevant contribution of each component to neuraminidase inhibitory activity. ¶¶[0139-148]. The claimed Compositions 1/2/3/4/5 (lysine/ascorbates/flavonoids/pyridoxine/threonine), 1/2/3/4/5/6 (lysine/ascorbates/flavonoids/ pyridoxine/threonine/taurine) and Formula V, exhibited surprisingly better neuraminidase inhibitory activity than the formula with only lysine, ascorbates and flavonoid glycosides (1/2/3). See FIGS. 8 and 10A.
However, as set forth in the above rejections it would have been obvious to prepare the composition comprising all the compounds lysine/ascorbates/flavonoids/pyridoxine/threonine or lysine/ascorbates/ flavonoids/pyridoxine/threonine/taurine not just or only lysine, ascorbates and flavonoid glycosides.  Thus, the greater inhibition of viral infection in vitro with the composition 
The Applicant argues that in addition, the claimed compositions have also been found to be surprisingly effective when compared to other prior art compositions AIRBORNE™ (Formula Al), and TAMIFLU® (T). Compared to AIRBORNE™, results for influenza A-infected Vero cell supernatants are shown in FIG. 3. Formula V is shown to be effective at inhibition of the neuraminidase enzyme in a dose-dependent manner. Although Formula A1 seemed to be active at high doses, it is likely that the effervescent chemicals used to buffer the commercial product (AIRBORNE™) increased the pH in the assay and resulted in suppression via a pH effect only at the higher concentrations of Formula AI. Formula A1 also exhibited cytotoxicity at high doses. Para. 127.
However, it should be noted that the comparison has not been made with respect to the prior art relied upon.  Unless comparison is made with disclosure identical (not similar) with that of the reference, affidavits or declarations comparing applicant's results with those of the prior art have no probative value.  Blanchard v. Ooms, 153 F.2d 651, 68 U.S.P.Q. 314 (D.C. App. 1946).  In re Tatincloux, 228 F.2d 238, 108 U.S.P.Q. 125 (C.C.P.A. 1955).  Also, if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side date demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.  Also, Applicant’s claims (e.g., see independent claim) do not recite any specific amounts or quantities of the ingredients or components that comprises the composition claimed, used or administered in Applicant’s claimed method.  In addition, it should be noted that it is obvious to expect that the combination of ingredients of a composition would provide effects or 
The Applicant argues that the claimed composition that has been found to be surprisingly effective at (a) inhibition of influenza A virus and (b) neuraminidase expression in vitro when compared to other dietary supplement formulations, as well as when compared to TAMIFLU® oseltamivir, ¶[0020]; and oseltamivir carboxylate ¶¶[[0010, 0035-0040, 0140, 147]; and (c) further exhibits an advantage over Tamiflu in that the composition shows no inhibition of expression of the matrix metalloproteinase MMP2, and only very weak inhibition of expression of MMP9 compared to Tamiflu®, which is desirable in that it may result in greater safety in the treatment of influenza in pregnant women, ¶¶[72-73]. Saloum does not teach or suggest enhanced safety of his supplement as compared to Tamiflu.
However, it should be noted that the comparison has not been made with respect to the prior art relied upon.  Unless comparison is made with disclosure identical (not similar) with that of the reference, affidavits or declarations comparing applicant's results with those of the prior art have no probative value.  Blanchard v. Ooms, 153 F.2d 651, 68 U.S.P.Q. 314 (D.C. App. 1946).  In re Tatincloux, 228 F.2d 238, 108 U.S.P.Q. 125 (C.C.P.A. 1955).  Also, if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side date demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.  Also, Applicant’s claims (e.g., see independent claim) do not recite any specific 
The Applicant argues that compared to Lane, teaching lysine, ascorbates and pyridoxine (composition 1,2,4), the present FIGs. 7, 8 and 10B show unexpectedly superior neuraminidase inhibitory activity of compositions according to amended claim 20-Formula V and (1,2,3,4,5,6). Specifically, Example 10 teaches evaluation of individual components and subcombinations of claim 20-measuring neuraminidase inhibitory activity of human influenza A- infected MDCK epithelial cells. FIG. 7 shows test combinations. Oseltamivir carboxylate (active form of Tamiflu®) -a known inhibitor of neuraminidase was used as positive control.
However, with respect to Lane reference, the above rejection was made by applying Saloum and Lane references. And, as set forth in the above rejections it would have been obvious to prepare the composition comprising all the compounds lysine/ascorbates/flavonoids/pyridoxine/threonine or lysine/ascorbates/ flavonoids/pyridoxine/threonine/taurine not just or only lysine, ascorbates and flavonoid glycosides.  Thus, the greater inhibition of viral infection in vitro with the composition 
The Applicant argues that surprisingly, only the claimed combination- six components- exhibit full synergistic effect for inhibition of neuraminidase activity as shown in FIGs 8-13. Therefore, amended claims 20 and 30 are patentable and non-obvious over the combination of Saloum and Lane, at least because the claimed combination of six components is unexpectedly superior with respect to inhibition of neuraminidase, compared to the combination of lysine, ascorbates and pyridoxine alone (1,2,4). Claims 44, 47-57 are directly or indirectly dependent on amended claim 20, and are non-obvious over the combination of Saloum and Lane for at least the same reasons.
However again, the above rejection was made by applying Saloum and Lane references. And, as set forth in the above rejections it would have been obvious to prepare the composition comprising all the compounds lysine/ascorbates/flavonoids/pyridoxine/threonine or lysine/ascorbates/ flavonoids/pyridoxine/threonine/taurine not just or only lysine, ascorbates and flavonoid glycosides.  Thus, the greater inhibition of viral infection in vitro with the composition comprising lysine/ascorbates/flavonoids/pyridoxine/threonine (or plus optionally taurine) as compared to a composition comprising only lysine, ascorbates and flavonoid glycosides (1/2/3) is not considered surprising or unexpected results or to overcome the said rejection.  Furthermore, it is obvious to expect that a composition comprising lysine/ascorbates/flavonoids/pyridoxine/threonine, or lysine/ascorbates/ flavonoids/pyridoxine/threonine/taurine would have a greater inhibiting effect than a composition comprising only lysine, ascorbates and flavonoid glycosides (1/2/3) which comprises less active ingredients or compounds).  Furthermore, it should be noted that the 
Also, it should be noted that synergism may be expected or unexpected.  In re Hoellmantel, 139 U.S.P.Q. 496.  Furthermore, it should be noted that any presented showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed).  
prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Furthermore, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Also, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to reduce viral replication in a cell comprising administering to said virus-infected cell any composition suggested by Saloum having different amounts, weight ratios of the compounds disclosed by Saloum in the composition such as in grams or percentages of lysine and ascorbic acid as disclosed by Lane, based on factors such as the severity of the viral replication or condition, with a reasonable expectation that the composition would treat viral infection and AIDS.  Therefore one skilled in the art would have been motivated to reduce viral replication in a cell comprising administering to said virus-infected cell any composition 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623